946 F.2d 895
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clyde JORDAN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-6419.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1991.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and BELL, District Judge.*
PER CURIAM.


1
Plaintiff, Clyde Jordan, appeals from an order of the district court which affirmed the denial of disability benefits and Supplemental Security Income.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision of the Administrative Law Judge is not supported by substantial evidence.   Accordingly, the district court did not err in granting summary judgment to the Secretary.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the district court having articulated the reasons why judgment should be entered for the Secretary, the order of the district court is affirmed upon the reasoning set out by that court in its Memorandum Opinions of September 28, 1990 and October 9, 1990.



*
 The Honorable Robert Holmes Bell, United States District Judge for the Western District of Michigan, sitting by designation